 In the Matter of JOHN A. ROEBLING'S SONS COMPANYandSTEELWORKERS ORGANIZING COMMITTEECase No. C-860.-Decided November 10, 1939Wire and WireRope Manufacturing Industry-Interference,Restraint, andCoercion:letter sent to employees by respondent warning employees that sign-ing of S. W. 0.C. cards would deprive them of rights to choose own repre-sentatives and would sign away rights as employees,held to conveyimpliedthreat thatrespondent would use its economic power to effectuate hostilityto "outside"unions-Company-Dominated Union:domination of and interfer-ence withformation and administration of predecessoremployees' representa-tion plan and outspoken hostility to "outside"unions, held to have resulted inorganization of successorcompany=dominated union ordered disestablished-Discrimination:charges of dismissed.Mr. Joseph F. Castiello,for the Board.Mr. Shelton PitneyandMr. Morris P. Skinner,of Newark, N. J.,for therespondent.Mr. H. Collin Minton, Jr.,of Trenton, N. J., for Roebling Em-ployees Association, Inc.Miss Carol Agger,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by Steel WorkersOrganizing Committee, herein called the S. W. O. C., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania) issuedits complaint and notice of hearing dated June 28, 1938, againstJohn A. Roebling's Sons Company, Trenton, New Jersey, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.The complaint alleged in substance that in or about June 1937,the respondent, through its agents, by threats, the making of speeches,the circulation of petitions and cards for signature, the posting ofnotices, and in divers other ways, caused to be formed in its New17 N. L. R. B., No. 40.482 JOHN A. ROEBLING'S SONS COMPANY483Jersey plants, the Roebling Employees Association, Inc., ' a labororganization of its employees, and since on or about that date therespondent has interfered with and dominated the formation andadministration of that organization, and has contributed financialand other support to it; that at various times since about December1936, the respondent by its agents has, by threats of discharge andof curtailment of work, by the making of speeches and statementsand the circulation of leaflets derogatory to the S. W. O. C., and indivers other ways attempted to discourage and has discouraged the.membership of its employees in the S. W. O. C. and has by otheracts interfered with, restrained, and coerced its employees in thefree choice of their representatives for the purposes of collectivebargaining and other mutual aid and protection.The complaintand accompanying notice of hearing were duly served upon therespondent, the S.W. O. C., and Roebling Employees Association,Inc., herein called the Association.An amended charge having beenfiled, the Board on July 6, 1938, issued an amended complaint alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) of the Act. Theallegations of the amended,complaint were identical with those ofthe original complaint except that, in addition to the allegations inthe original complaint, it was alleged that the respondent, on orabout May 10, 1938, terminated for a period of 2 weeks the employ-ment of Roland Goddard, an employee in its Roebling, New Jersey,plant, and that on or about May 23, 1938, after he had been reem-ployed demoted him because of his affiliation with the S. W. O. C.and because he engaged in other concerted activities with otheremployees for the purposes of mutual aid and protection and forthe purposes of collective bargaining.The amended complaint wasserved upon the parties at the beginning of the hearing on July 7,1938.On July 7, 1938, the respondent filed its answer to the originalcomplaint, admitting certain allegations as to the nature of its busi-ness and denying that it had engaged in or was engaging in theunfair labor practices as alleged.The answer further set out certainalleged deficiencies in the charge, complaint, and notice of hearing,which are discussed below.During the hearing, on July 14, 1938'-the respondent filed its answer to the amended complaint.Theanswer to the amended complaint differed in matters of substancefrom the answer to the original complaint only in that it deniedthe alleged discrimination with respect to the hire and tenure ofemployment of Goddard; set up affirmatively that Goddard wassuspended for cause on May 10, 1938, and that he was demoted for 484DECISIONS OF NATIONALLABOR RELATIONS BOARDcause; andpointed out alleged deficiencies in the amended charge,amended complaint, and certain other matters of procedure concern-ing which the respondent alleged that it was denied its right to afairhearing.On July 6, 1938, the Association filed with the Regional Directorand duly served on all parties, a motion and petition for interven-tion inthe proceedings.,This motion was renewed before andgranted by the Trial Examiner at the hearing.Pursuant to notice, a hearing was held at Trenton, New Jersey,from July 7 to 14, 1938, before Earl S.Bellman,the Trial Exam-iner duly designated by the Board.The Board, the respondent, andthe Association were represented by counsel and participated in thehearing.Full opportunity to be heard,to examineand cross-exam-ine witnesses,and to introduce evidence bearing on the issues wasafforded all parties.In its answerto the complaint and by motion at the beginning ofthe hearing, the respondent moved to dismiss the complaint as im-providently issued because the charge failed to make a clear andconcise statementof the facts constituting the alleged unfair laborpractices.The respondent in its answer to the amended complaintmovedfor its dismissalbecause ofa similaralleged deficiency inthe amended charge.We are of the opinion that the charge andamendedcharge provideda sufficientbasis for the issuance of thecomplaint.In its answers to the complaint and amended complaint,in its motion for a bill of particulars submitted to the RegionalDirectorprior to the commencement of the hearing and renewedbefore the Trial Examiner at the beginning of the hearing,' and itsmotion,made before the Trial Examiner, to dismiss the complaint,the respondent urged that the complaint and amended complaintfailed to apprise the respondent of the issues of fact 3 it might becalled upon to meet.The Trial Examiner, in denying the respond-ent's motion for a bill of particulars, stated :Respondent is assured that reasonable opportunity will begiven for the preparation of his case, which may involve anadjournment at the end of the Board's case if it appears to theTrial Examiner at that time that such adjournment is necessaryfor respondent to prepare his case.The respondent's counsel objected that such an adjournment wouldbe of no assistance in the preparation of cross-examination.There-after, at the close of the Board's case, the respondent made no re-'All parties stipulated that this document would be considered the Association's answerto the allegations of the complaint.,The motion was denied by the Regional Director and by the Trial Examiner.3In respect to the allegations alleging violations of Section 8 (1) and(2) of the Act. JOHN A. ROEBLING'S SONS COMPANY485.quest for additional time for the preparation of its case although theTrial Examiner inquired whether it desired further time.On thoseoccasions during the presentation of the Board's case when the re-spondent requested the right to recall witnesses for cross-examina-tion after it had had an opportunity to investigate matters broughtout on direct examination, such requests were granted by the TrialExaminer.We are of the opinion that the respondent had ampleopportunity for the preparation of its case and to meet the allega-tions of the complaint.In its answer to the amended complaint and before the TrialExaminer the respondent objected to the issuance of the amendedcomplaint based upon an amended charge, first because the respond-ent contended that the period of time covered by the amended charge.was extended thereby by almost 5 months without prior notice to.the respondent; secondly, because the respondent was compelled toanswer the amended complaint with respect to the longer period oftime covered by the amended complaint and as to new matter thereincontained before the lapse of the 5 days provided by the NationalLabor Relations Board Rules and Regulations.The first groundfor the objection is based upon a misapprehension of the scope ofthe allegations in the original complaint in so far as they allege acontinuing course of interference' with, restraint, and coercion ofthe respondent's employees and the continuing interference with,domination and support of the Association. In the absence of anamended charge or an amended complaint, any act of the respond-ent's which was a part of a continuing course of conduct, even thoughit occurred after the date of the filing of the charge or of the issuanceof the complaint would be a proper subject for inquiry at the hear-ing provided the respondent was given a reasonable opportunityto meet the evidence concerning such acts.We have found that therespondent was granted such an opportunity in this case.The sec-ond ground for the objection depends upon a technical question ofwhether the 5 days, to which the respondent is entitled for thepreparation of its answer, should start to run from the date uponwhich the Trial Examiner gave notice that the Board's motion toamend the complaint would be granted or from the date of theactual granting of the motion. In view of our statement above con-cerning the scope of . the original complaint with respect to a con-tinuing course of conduct and in view of our finding below' with4The hearing proceeded upon the original complaint until 5 days had elapsed fromthe date when the Trial Examiner stated that he would grant the Board's motion toamend the complaint by substituting an amended complaint.The only evidence intro-duced pursuant to the amended complaint was that pertaining to the alleged discrimina-tory discharge.The allegations alleging the discharge were dismissed by the TrialExaminer upon the respondent's motion, and as set forth below, we are affirming thedismissal. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to the new matter involved, we find it unnecessary to resolvethe question since the respondent was not prejudiced by the rulingof the Trial Examiner.During the course of the hearing the Trial Examiner made sev-eral other rulings on motions 5 and on objections to the admission ofevidence.At the conclusion of the hearing the complaint and theanswers of the respondent and of the Association were amended toconform to the proof.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On July 27, 1938, the respondent filed a brief and the Associationfiled a memorandum, both of which were considered by the TrialExaminer in the preparation of his Intermediate Report.On August 27, 1938, the Trial Examiner issued his IntermediateReport.He found that the respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section8 (1) and (2) and Section 2 (6) and (7) of the Act. He recom-mended that the respondent cease and desist from interfering with,restraining, or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act; that it cease and desist fromdominating or interfering with the formation or administration ofthe Association and the Plan of Employee Representation in plantsof John A. Roebling's Sons Company, herein called the Plan '6 or anyother labor organization, and from contributing financial or othersupport to the Association or any other labor organization; that therespondent withdraw all recognition from the Association and fromthe Plan as representative of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, and other conditions of employ-ment, and completely disestablish the Association and the Plan assuch representatives ; and that the respondent take other affirmativeaction with respect to the posting of notices, which the Trial Exam-iner found would effectuate the purposes of the Act.Thereafter, therespondent and the Association filed exceptions to the IntermediateReport.A hearing for the purpose of oral argument on the excep-tions was held before the Board at Washington, D. C., on June 22,5One of these motions was a motion to dismiss the complaint because the notice ofbearing attached thereto did not contain a notice of hearing before the Board or memberthereof or before a designated agent as required by Section 10 (b) of the Act. Thenotice of hearing stated, "a hearing will be conducted before the National Labor RelationsBoard, by a Trial Examiner, to be designated in accordance with its Rules and Regula-tions."...On July 0, 1938 (after the notice of,hearing was issued) Earl S. Bellmanwas duly designated to act as Trial Examiner. Section 10 (b) of the Act does not requirethat the name of the individual who is to act as Trial Examiner be stated in the noticeof hearing.Sufficient notice was given to the respondent in the notice of hearing quotedabove.0The -Plan, a predecessor of the Association, is discussed below. JOHN A. ROEBLING'S SONS COMPANY4871939, following several postponements and notices duly served uponall parties.The respondent and the Association participated in theoral argument but the S. W. O. C. did not appear. Pursuant topermission granted, further briefs were thereafter filed by therespondent and the Association.The Board has considered the exceptions to the Intermediate Re-port and, except in so far as they are consistent with the findings,conclusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation organized under the laws of theState of New Jersey with its principal place of business in Trenton,New Jersey.The respondent owns and operates two manufacturingplants located in Trenton, New Jersey, and in Roebling, New Jersey.Only these two plants, which employ approximately 3,800 productionand maintenance employees, are here involved.At these plants therespondent manufactures wire, wire rope, cold rolled flat wire, andinsulated copper wire. In addition to these manufacturing plants,the respondent operates sales agencies and offices in a number of citiesthroughout the country.In the manufacture of the wire products listed above, the respond-ent utilizes as raw materials pig and scrap iron, lead, rubber, copper,tin, ferro-manganese, cotton, silk, and zinc.Eighty per cent of theseraw materials are brought to the New Jersey plants from foreigncountries or from States other than the State of New Jersey.Ninetyper cent of the finished products manufactured by the respondent initsNew Jersey plants are shipped therefrom to other States, to SouthAmerican countries, to South Africa, and Asia, by water, rail, andtruck.In 1937, the respondent shipped 75,000 tons of finished prod-ucts, valued at $22,099,000, from its New Jersey plants.II.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization affili-ated with the Committee for Industrial Organization.7 It admits tomembership employees in steel manufacturing plants, hot mills, roll-ing mills, fabrication plants, and rail and wire mills.8Roebling Employees' Association, Inc., an unaffiliated labor organ-ization, is incorporated under the laws of the State of New Jersey.7Now theCongress of Industrial Organizations.8 No local lodge had been charteredfor the employeesin the respondent'smills at thetime of the hearing.A temporaryorganization had been set up to organize the employees.247384-40-vol. 1732 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt admits to membership all employees in the respondent's NewJersey plants,except those in salaried positions and those who hire ordischarge workers.III. THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionThe S. W. O. C. started organizing in the respondent's Trentonplant late in 1936 and in the Roebling plant in March 1937. OnJanuary 22,1937,W. A. Anderson,the respondent'spresident,addressed the following communication to the employees :OFFICE OF THE PRESIDENT,JANUARY 22, 1937.To OurEmployees:During thepastfew days outsideunion organizers haveapproachedmany of ouremployees, both at the entrance to theplant andat their homes, urging themto sign membership cardsin their union.I feelit is my dutyto informall our employees of this situa-tion and the resultsthat would follow should theybe successfulinmisleading you.The cards you are askedto sign are in fact a "Power ofAttorney."The signing of the Power of Attorney means thatyou are no longer a freeagent to deal with our Company regard-ing "rates of pay, wages, hours of employmentor other condi-tions ofemployment."It means thatyou have no further say in selecting your ownrepresentative to dealfor you but gives this power to outsidersover whom you have nocontrol.If enough people are misled into"signing up" regardless ofthemotive, the cardswill be used as evidencethat you haveempowered strangers to represent you and oncethey get yoursignaturethere can be no "dropping out" if youare dissatisfied.The cardsare not from responsibleGovernment officials asthey would have you believe.I am confidentthat if you know all the facts,no one willlightly sign away his orher personal rights as an employee ofour CompanyW. A. ANDERSON,President.The power of attorney referred to in the letter was an application-formembership in the S. W. O. C. which contained the words, "Ihereby . . . authorize the Steel Workers Organizing Committee, its.agents or representatives to act for me as a collective bargaining JOHN A. ROEBLTINTG'S SONS COMPANY489agency in all matters pertaining to rates of pay, wages, hours ofemployment, or other conditions of employment."The authorization.is clearly revocable at will and the statement in Anderson's letter ofJanuary 22 that dissatisfied employees could not drop out of the.S.W. 0. C. is misleading.The statement in the letter that the em-ployees who joined the S. W. 0. C. would have no further "say" inselecting their representativeswas made recklessly without anyattempt to verify its accuracy.Anderson in testifying concerningthe letter stated that he did not look with favor on the entrance ofooutsiders into the relations between the employer and the employee,that he believed the Employees Representation Plan, which was inexistence at the time, was sufficient to take care of questions arisingbetween the employer and the employees even though the Plan hadbeen set up by the respondent, and that he did not think the menwanted to be represented by an outside union which they did notknow instead of choosing their representatives in the manner pro-vided by the Plan.Anderson further testified that he was promptedto send out the communication by (1) the fact that the words, "AMessage to You from the President" were printed on the envelopesent by the S. W. 0. C. to the employees along with the applicationcard; and (2) the fact the employees were directed to return thesigned applications to Philadelphia from which Anderson concludedthat the employees who signed them would place their representativerights in the hands of individuals who were not employees of therespondent.It is apparent that Anderson's letter went far beyond a discussionof the impression given by the S. W. 0. C. literature concerning thePresident of the United States.The letter warns the employees ofnn imaginary loss of rights if they sign the S. W. 0. C. applicationcards, makes misleading statements concerning the effect of signingsuch cards, and ends with an assurance that Anderson believes thatno one will "lightly, sign away his or her personal rights as anemployee of our Company."The letter makes clear to the employeesthe respondent's dislike of "outside" unions and of "strangers" enter-ing into the employer-employee relationship, and its preference forthe type of organization which the respondent had introduced intoits plants.It contains no assurance that the employees are free tojoin the S. W. 0. C. if they wish. The letter as a whole was calcu-lated to impress upon the employees the respondent's strong hostilityto their joining an "outside" union. In the absence of accompanyingassurances that they were free to join the S. W. 0. C. or other "out-side" union, if they so desired, the letter conveyed to the employeesan implicit threat that the respondent would use its economic powerto effectuate this hostility.We find that the respondent, by.circu- 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDlating this letter, has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.9The record also includes testimony concerning conversations be-tween various workmen and supervisory officials in which the super-visors are alleged to have made anti-S. W. 0. C. and threateningstatements.This testimony was given for the most part by em-ployees of foreign birth whose language difficulty was great:Accord-ingly, their testimony is not clear cut.We think that it is entirelypossible that the employees misunderstood the import of remarksaddressed to them, since in most instances the supervisors' versionsof the conversations are reasonable on their face and do not bear theinterpretation put upon them by the employees.Under these circum-stances, we do not find that supervisory employees made the state-ments attributed to and denied by them.19B. Interference with and domination and support of the Association1.The plan of employee representationPrior to 1933 no labor organization existed in the respondent'sRoebling and Trenton plants. In that year the respondent instituteda Plan of Employee Representation, herein called the Plan.ThePlan provided for the election of employee representatives from thevarious departments and "natural subdivisions" of the plants andfor the appointment of "Regular and Special Representatives of the.Company" by the management. An equal number of employee rep-resentatives and of the regular representatives of the respondentmade up the Joint Committee. The principal function of the JointCommittee under the Plan was the consideration of grievances, whenthe other methods of settlement of such grievances provided by thePlan had failed.The Plan further provided that in the event thatthe Joint Committee was unable to agree upon the proper settlementof a grievance, the matter might be arbitrated, provided that the9 The respondent urges that even if the letter was a violation of the Act, which therespondent does not admit, it occurred prior to the decisions of the Supreme Court of theUnited States which made it clear that the respondent was subject to the provisions ofthe Act, and the circulation of the letter should not be considered as evidence of therespondent's unwillingness to comply with the law.This contention is without merit.11The record clearly discloses one incident in which one of these employees by reason ofhis language difficulty, honestly mistook a notice concerning a free lunch period for anannouncement that employees joining the Association would be given free lunch. Anotherexample of probable mistake is the testimony of one Murgo who testified that AssistantSuperintendent Ludwig told him that the respondent did not want a "CIO" kind of unionin the plant.Ludwig denied making such a statement and testified that he had spokentoMurgo about passing out literature during working hours and that SuperintendentSmith then came along and told Murgo that it was against the rules to pass out literatureduring hours. It is probable that this warning against union activities in the plant duringhours was understood by Murgo to be a warning against all union activity. JOHN A. ROEBLING'S SONS COMPANY491respondent's general manager and a majority of employee representa-tives agreed to that procedure.The Plan could not be amendedwithout the consent of the management representatives.Under thePlan the employee representatives were required to be non-supervisoryemployees who were over 21 years of age and American citizens.An employee representative was deemed to have vacated the officeupon termination of his employment, permanent transfer from onevoting unit to another, or upon his promotion to a supervisory posi-tion.The Plan also provided for the payment of representativesfor the time lost from work by their attendance at employee repre-sentative committee meetings.The respondent was also required toassist in arranging for meeting places.From the foregoing it is apparent, and we find, that the Plan,having been initiated by the respondent, being subject to the re-spondent's control by reason of its power to prevent amendmentsand to discharge or transfer employee representatives who wererepugnant to it, being supported by the respondent by the paymentof representatives for time lost and by the provision for meetingspace, was interfered with in its formation and administration andwas dominated and supported by the respondent.,"We do not under-stand the respondent to contend otherwise.2.The AssociationAs we have stated above, the Plan continued in operation until1937.The record discloses no formal dissolution of the Plan butit appears that the Plan as such ceased functioningsometime inJune 1937.The last election of employee representatives under thePlan was held on May 11, 1937. President Anderson testified thatthe election was held in the same manner as any other election underthe Plan.This meant, and we find, that the respondent furnishedballots, notices, and other election material and paid the tellers forthe time spent in conducting the election:12From the representativesso elected a committee, consisting of representatives Catherine,Monard,13 Schaum, and Dillon, was appointed to investigate thelegality of the Plan under the Act. Such an investigation was under-11 Since the complaint contained no allegations that the respondent dominated orinterfered with the formation or the administration of the Plan or contributed supportthereto,we shall make no order based upon our finding.12 Superintendent Smith testified that the respondent gave the Plan no support afterApril 12, 1937.Personnel Manager Ross in his testimony also intimates that electionexpenses were not met by the respondent after April 12, 1937.However,in view ofAnderson's testimony and in view of the testimony of both Ross and Anderson that therespondent did nothing to suggest to the men that any changes would have to be made inthe Plan, we find that the respondent assisted in the election of May 11,1937, as it hadin other elections under the Plan.13 Occasionally referred to in the record as Menard. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken because of the recent decisions of the Supreme Court of theUnited States upholding the constitutionality of the Actas applied.to certain manufacturing enterprises?'The officials of the respond-ent insist that any action taken to amend the Plan or to provide a.substitute therefor was taken by the employee representatives ontheir own initiative without any suggestion by the respondent.Therecord bears out the contention that the respondent took no actionat that time to advise the representatives that the Plan was in viola-tion of the Act or to suggest that a new organization be formed-On the other hand, no action was taken to disclaim the respondent's,previously publicized hostility to "outside"unions.On June 5, 1937, the committee, having decided that it shouldsee a lawyer, went to an attorney in Trenton and inquired whetherthe Plan could continue to function.He advised the committee thatthe Plan was "out."The committee then informed him that thePlan had been so successful that they wouldlike a new one assimilar to it as was possible within the requirements of the Act..The attorney undertook the drafting of a constitution and bylaws.for a new organization which were subsequently approved by thecommittee.During the, period from about June 5 to about June 10, 19377Dillon, one of the committee members, went to see the attorney sixtimes during working hours.Dillon testified that he askedhis fore-man if he could leave on theseoccasions.The foreman having givenhim permission, Dillon punched out and was not paid by the re-spondent for the time lost.Dillon did not tell the foreman whyhe wished to leave nor did the foreman ask him. The record doesnot disclose whether. or not such requests were ordinarily granted.Dillon admitted at the hearing, however, that it was "common gossiparound the shop" that he was active in theformation of a neworganization and that he guessed that the foreman had heard someof the gossip.Sometime in June or July 1937, Schaum and anotherrepresenta-tive under the Plan went to see Superintendent Hunt.One or twoother management representatives were also present.The employeerepresentatives informed the management representatives that theywere going to form an incorporated association but did not state whythey were so informing the management.The officials who werepresent did not tell the two employees whether or not they favored theproposed action.On June 10, 1937, the certificate of incorporation for the Associa-tion was issued, with Catherine, Monard, Schaum, Dillon, and Cant-14National Labor Relations Board v. Jones & LaughlinSteelCorp.,301 U.S. 1, and othercases decided at the same time. JOHN A. ROEBLING'SSONS COMPANY493.well acting as incorporators.These men were representatives underthe Plan and the record discloses that all of them except Schaumhad been leaders in the Plan within the two previous years 15Onabout June 11, 1937, a membership. campaign was undertaken by thecommittee with the object of persuading a majority of the employeesto join the Association. It is apparent from the record that somesolicitation ofmembers took place in the plant during workinghours.However, there is no substantial evidence that this activitywas observed and condoned by the supervisory employees or officials..During the period of solicitation, the charter and bylaws of the,,Association were posted upon the various bulletin boards in theplant without the respondent's objection.The charter and bylaws of the Association, more fully described'.below, provided for the election of employee representatives from theseveral departments, and on July 29, 1937, such an election was held..The committee and its counsel decided that the election should be-conducted by persons who were not associated with the respondent..Accordingly, two superintendents of schools in the vicinity were re-quested to act as election judges.They were guided by a memorandum prepared for their use by the Association's counsel.This.memorandum included the following paragraphs : "1. The purpose.of forming this Association is to carry on the contact between theemployees and the employer formerly carried on by the CompanyUnion.The Wagner Act outlawed any company union which mightbe fostered or encouraged by the employer.in legal form this contact." "10. The formation of this Association.does not confer any greater rights in the employees than that pre-viously had under their former union. It is merely putting in legal.form what previously existed, and which now is declared illegal in.form.The Company has always dealt fairly with employees in the:past, and it is fair to assume that in the future its dealings with thedelegateswill be of the same nature." The superintendents ofschools made the arrangements for the election.On the Saturdayprior to the election, while the plant was closed, these superintend-ents posted copies of the following notice in the plants :To members of Roebling Employees' Association, Inc.:Take Notice, that an election of the Board of Trustees orRepresentatives will be held by the membership of this Associa-tion on Thursday, July 29, 1937.On election day, all members are requested to wear theirbuttons and carry their membership cards.15Dillon,Monard, Catherine,and Cantwell were members of the Executive Committee ofthe Plan in April 1935. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDBallots will be handed out to the members in the variousunits during working hours on Wednesday, July 28, 1937.Ballot boxes will be located at all exit gates, and will be incharge of tellers selected by me.The twelve o'clock shift will vote at 8:00 A. M., Thursday;the eight o'clock shift will vote at four o'clock in the afternoon;the four o'clock shift will vote at 3:30 P. M., coming in.I have been requested to conduct this election as an impartialjudge, and I ask for, the cooperation of all members of theAssociation in conducting this election.On July 26, 1937, the superintendents of schools, accompanied byDillon, Monard, and Catherine, went to see Daniel Ross, the respond-ent's personnel director, advised him of their plan to conduct anelection on the plant property, and inquired whether such arrange-ments were satisfactory to the respondent.Ross replied that therespondent would not interfere with the plan and had no objectionto the election being held on the respondent's property.The elec-tion was held in the manner described in the above notice, the ballotsbeing passed out in the various departments by the persons who hadbeen representatives under the Plan or by persons designated by theelection committee.On August 6, 1937, a committee representing the Association andconsisting of Schaum, Cantwell, Catherine, Dillon, Huff, and Monardmet with W. A. Anderson, the respondent's president, and enteredinto an oral agreement which was confirmed in writing by a letterto Schaum, president of the Association, from Personnel DirectorRoss.The letter sets out the matters agreed upon as follows :1.Recognition of the Association as the Collective Bargain-ing Agency for those employees who were members ' of theAssociation.2.The Company will give the Association thirty days noticebefore making a general reduction in pay.3.The Association will give the Company thirty days noticebefore requesting a general raise in pay.4.Association members who are laid off due to lack of workin their departments will be given preference over new employ-ees when work is available.5.The Company will employ only American citizens.6.The procedure for handling grievances shall be carried outin the same manner as that followed during the past few years.7.The present labor policy relative to hours of work, wages,seniority, vacations, etc., will be continued. JOHN A. ROEBLING'S SONS COMPANY495.At this conference, Schaum stated that the Association had 3,800paid-up members and the Association requested recognition as solebargaining agency.This request was refused.Anderson testifiedthat he had been informed that 3,800 people had voted in the elec-tion of representatives and that he therefore did not question theAssociation'smembership claim.At about this time Personnel Director Ross and SuperintendentsSmith and Hunt were appointed as a committee to represent themanagement in dealing with the Association.This committee of themanagement met with representatives of the Association three or fourtimes between August 6 and September 8, 1938, concerning a state-ment of labor policy issued by the respondent on the latter date towhich the representatives and Association members agreed.Thestatement was an amplification of the agreement reached on August6, 1937, and made few substantial changes in the respondent's policies,which were in effect prior to August 6, 1937.The principal changesmade in existing practices dealt with the employment of citizens,.married women, and the adoption of a straight seniority rule with-out reference to family responsibilities.With respect to wages, the.statement provides that : "The Company maintains a policy of pay-ing wage rates and providing working conditions comparable withthose of its competitors in this district."The statement also setsout the respon,d'ent's policy with respect to collective bargaining :"The Company recognizes and will abide by the principle of collec-tive bargaining relating to wages, hours, and working conditions, asprovided by law.The Company also recognizes the right of employ-ees to bargain individually, and will deal individually with suchemployees as desire this method in preference to collective bargain-ing."Copies of the statement of labor policy were given to the super-visory employees in the plants and to the employee representativesin the Association but not to the employees generally.Although oneof the purposes of the Association was stated, in its bylaws to be thenegotiation of a contract with the respondent, no contract other thanthe oral agreement has been negotiated.Prior to August 6, 1937, the bylaws of the Association were sub-mitted to the representatives elected in the July 29 election and re-ceived their approval.The bylaws limit membership in the Asso-ciation to employees of the respondent and suspend membership"upon severance of employment."They also provide for the elec-tion of departmental employee representatives, who are primarilyresponsible for carrying on the activities of the Association, and eachof whom "shall automatically vacate his office upon severance of hisrelationswith" the respondent.The bylaws provide for monthly 496DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership meetings, notice of which is to be given by notices postedin all departments of the plants.Some evidence was introduced concerning suggestions made bysupervisors that employees join the Association and concerning solici-tation of members by Gang Leader Lawrence and Foreman Price.One Rousch testified that in May or June 1937 Superintendent Bar-retta inquired whether Rousch belonged to the Association and saidthat if work became slack, the men who belonged to the Associationwould yet preference.Barretta denied making any such statement.A similar statement was attributed to Barretta by Kozma and Klau-ser in connection with an incident which took place in July 1937.Onthis occasion, 12 men who had been sent to work temporarily in adepartment other than their own were sent away when they arrivedfor work by one Cantwell an Association representative, because they-did not have Association buttons and therefore the other men wouldnot work with them.When the 12 men returned to their own depart-ment and explained to Barretta what had happened, he said, accord-ing to Kozma, "Why you fellows don't join the union? [Associa-tion]If I am not going to have enough work I have to give theunion men work and I have to let you fellows stay home." Klausertestified that Barretta said, "Why don't you sign it?Maybe after-wards when the Roebling Employees' Association gets through, onlythose men get work what join the company [Association], and if somework is left, why we will get it." Barretta's version of the conversa-tion was that he said :I don't know what they do over there, but here in the coppermill I am instructed not to recognize any union or have anyunion activities interfere with a man's privilege . . . I don't seewhy they should be any different . . . I tried to give them [themen] the impression that as far as I was concerned, and as far asthe Company was concerned, they were free to belong to .. .any union . . . as long as it didn't interfere with their work.Barretta also testified that two or three of the men asked himwhether they would get more work if they joined the Association andthat "I said I could not answer that question, because as far as Iknew the company had not signed up giving them the bargainingrights, whether they were to represent 100 per cent of the people or50, so it would be left to their discretion . . . As far as I wasconcerned at that time . . . everybody was on equal terms re-gardless of what association he belonged to . . . I expressed itas clear as I could."After these conversations the men were sentback to work, Cantwell was reprimanded for his action, and the 12men were paid in full for the time lost.We find that the employees JOHNA. ROEBLING'SSONS COMPANY497misunderstood Barretta's remarks, and that his statements were sub-stantially as he described them.Yuhas, an employee, testified that in June 1937, Foreman Hartmanasked him why he did not join the Association and remarked thatif he did not join he could not work in the shop like a scab. There-after,Yuhas joined the Association.Hartman denied that he hadever had any conversation with Yuhas concerning unions. Smekal,an employee, testified that in June 1937, a list of Association memberswas posted upon the departmental bulletin board which the men in-spected as they left work; and that Foreman Grouser, who was pres-ent, said, "we have 98 and the rest of them are Bolsheviks." Grouserdenied that he had ever made such a statement or had ever discussedany union with Smekal.He also denied that a list of Associationmembers was ever posted in the department.No other witnessestestified that they had seen such a list posted.An examination of this evidence does not convince us that Hartmanand Grouser made the statements attributed to them.We thereforedo not find that foremen and supervisors suggested that the em-ployees join the Association.An employee, Malmos, testified that in May 1938 Foreman Pricebrought a handful of Association application cards into the shop andgave some of them to a gang leader to hand out to the employeeswhile Price himself handed out some.Because Price was unable tobe present at the hearing, it was stipulated that had, he testified hewould have denied Malmos' testimony to the effect that Price dis-tributed or participated in the distribution of Association literature.The Trial Examiner found that, "There can be no doubt that someof the respondent's supervisors encouraged membership in the Asso-ciation by their remarks and attitudes," but made no specific findingsupon the alleged statements and activities of the various supervisoryemployees.We therefore do not have the benefit of his observationclear that shortly after April 12, 1937, the respondent's superintend-ents and foremen were instructed not to interfere with the unionactivities of the employees and that the rights guaranteed by Sections7 and 8 of the Act were to be respected.Under the circumstanceshere presented, we find that Foreman Price took no part in thedistribution of Association application cards.Other testimony concerns the solicitation of members for the Asso-ciation on the respondent's property during working hours by GeorgeLawrence, a gang leader.Since Lawrence did not testify and noevidence was introduced to rebut the testimony concerning his activ-ities,our sole concern is the question of Lawrence's supervisorystatus. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDLawrence was not a salaried foreman but a gang leader whoseearnings depended upon the amount of wire cleaned by the sevenmembers of the gang, although they were somewhat higher thanthose of the gang members. Lawrence was supposed to engage inmanual labor along with the members of the gang although there issome conflict as to whether or not he did in fact participate.Thewire-mill foreman, who appears to have worked in a different room,was generally in charge of the wire-cleaning gangs during the nightshift.The day foreman laid out the work for the gang when theycame in at 4 p. m., giving Lawrence written instructions concerningthe size of the wire and the manner in which it was to be cleaned.Although the foreman instructed Lawrence as to how much wire was tobe cleaned during the night Lawrence was not told what the duties ofeach man 'should be.Henry Ulrich, assistant superintendent of thewire mills at Roebling, testified that Lawrence had no authority todepart from the day foreman's instructions.Lawrence was describedby Emanuel Smith, the general superintendent in charge of manu-facturing operations, as having some power of direction over thegang and added that there were hundreds of employees in the plantswith similar powers.Ulrich stated that Lawrence was responsiblefor seeing that the work was done after it had been laid out by theday foreman but that he had no authority to "boss" the men.Anderson, the respondent's president, testified that a gang leaderreports on the men's work to the foreman in charge and the foremanthen investigates any complaint.Anderson thought that a foremanwould not act upon a gang leader's recommendation to discharge anemployee.Superintendent Smith testified that Lawrence would nothave the power to settle minor grievances by himself but could reportanything he thought needed attention to his superior.Lawrence sentthe men home when there was no work for them but it appears thathe did not keep account of the men's working time.We find that Lawrence's position was such that he exercised someof the powers of management since he had some power of directionover the gang members and within rather narrow limits could havesubjected them to some discrimination in the manner of assigningduties to them and in reporting on their work.3.ConclusionsThe Trial Examiner found that the Association is a continuationof the Plan and subject to the same employer domination, inter-ference, and support. It is clear that the Association was formedby individuals who had been representatives under the Plan.Theserepresentatives were elected under a Plan which had been dominatedand supported by the respondent for several years.The cost of the JOHN A. ROEBLING'S SONS COMPANY499election onMay 11, 1937, at which they were selected, was borneby the respondent.While no suggestion was made by the respond-ent at that time that an independent organization be formed toreplace the Plan, such notice was not necessary since the representa-tives themselves suspected that the Plan was deficient under the Actand were so informed by their counsel, and since the respondent'spreference for an inside organization had been made abundantlyclear by its letter of January 22, 1937, and by,its long-standing sup-port of the Plan.The respondent made no announcement to itsemployees generally that it intended to abide by the Act in thefuture and to forsake the policy it had followed for several yearsof dominating and supporting the labor organization it had origi-nally brought into being.Nor did the respondent take any actionto counteract the impression made by its letter of January 22, 1937,that it was opposed to affiliated labor organizations and ,preferredthat its employees designate only employees to represent them.Un-der these circumstances, the employees, when solicited to join theAssociation by men who had been elected under a Plan which theemployees knew was favored by the respondent, did notfeel free tojoin or not join as they desired.That the organizers of the Association did' not regard themselvesat liberty to organize whatever type of organization they felt wouldbe most effective, is shown by their visit to the respondent's officialsto advise them that they planned to form an incorporated Asso-ciation.The only inference which can reasonably be drawn fromthis visit is that the organizers wanted to be sure that what theywere proposing had the respondent's approval, or at least was notdisapproved by the respondent.Although the respondent's officialsdid not commit themselves one way or the other, the organizers ofthe Association took such approval for granted and posted copiesof the Association's constitution and bylaws upon the bulletinboards of the respondent's plants during the period when member-ship was being solicited.The respondent made no objection to thisuse of the bulletin boards.The effect of this action upon the em-ployees who already had been pointedly made aware of the respond-ent's preference for the type of organization represented by the Planby the letter of January 22, 1937, was to further encourage them inthe belief that the Association had succeeded to the privileged statusformerly accorded to the Plan.The election of the Association rep-resentatives held upon the respondent's property and the use of therespondent's bulletin boards in connection therewith provided a fur-ther basis for this belief.These activities, together with the pro-vision in the constitution that meetings are to be announced bynotices posted in all departments, show that the organizers of the 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation themselves took for granted the respondent's approvalof their use of the bulletin boards and the respondent's premises.The constitution and bylaws of the Association, which wereadopted by the representatives elected under a plan originated anddominated by the respondent, but, so far as the record shows, notby the membership as a whole, provide for a type of organizationsimilar to that which the respondent initiated in the Plan, and whichmay be generally described as an employees' representation plan.Under such a form of organization the persons who carry on theactivities of the organization are the employee representatives whoare elected by the membership in each of the electoral districts intowhich the plants are divided.This organizational pattern. wasadopted by the Association when it tried to set up an organizationas like the Plan as possible. It also followed the respondent's Planby providing that a representative's office was vacated when hisemployment terminated.This provision not only effectively pre-vented the employees from designating outsiders as their representa-tives once they had' accepted the Association, but also gave therespondent the power to rid itself of representatives who were dis-tasteful to it by discharging them 16The constitution and bylawsmake no provision for protecting the Association against such inter-ference.In short, an inherently weak bargaining structure, origi-nally instituted by the respondent, was perpetuated in the Associa-tion, under circumstances affordingno reasonto believe that such anorganization was the free and untrammeled wish of the employeesgenerally.From the foregoing, it is apparent that the Association was not anew and truly independent organization but rather a continuationand reorganization of the Plan under a different name.Not evencounsel for the Association believed that it was a different and inde-pendent organization. In his memorandum to the superintendentsof schools, quoted above, he described the Association as "merelyputting in legal form what previously existed, and which now isdeclared illegal in form."The reorganization was encouraged bythe respondent's expressed hostility toward "outside" unions an4 itspreference for a union limited to its own employees and by its domi-nation and support of the Plan over a long period of time.Allow-ing the Association privileges of the sort enjoyed by the Plan pro-vided the employees with a further basis for the belief that the'0Dillon, one of the organizers of the Association, testified that while the bylaws madeno provision for continuing membership in the Association in the event of an unjust dis-charge, he thought that the discharged employee would be entitled to appeal to the repre-sentatives to have his grievance taken up. Such an informal arrangement does little toinsure the independence of employee representatives,wbo are themselves employees com-pletely dependent upon the respondent for their livelihood. JOHN A. ROEBLING'S SONS COMPANY501respondent favored the Association.'The employees, dependentupon the respondent for their living, are naturally sensitive to itswishes.We believe that the respondent made its wishes sufficientlyclear to the employees to deprive them of that free and unhamperedchoice of a bargaining agent to which they are entitled under theAct.Had the respondent taken affirmative steps to assure the em-ployees that its previous unlawful policy was no longer in effect,and that they were completely free to do as they wished in organiza-tional matters, a different conclusion might be warranted.No suchassurances are shown here.Upon the basis of the entire record, we find that the respondent,has dominated and interfered with the formation and administrationof, and contributed support to, the Association.C. The alleged discriminatory dischargeThe amended complaint alleged that on or about May 10, 1938, therespondent terminated for a period of 2 weeks the employment ofRoland Goddard,la an employee in its Roebling plant, and that on oraboutMay 23, 1938, after he had been reemployed, demoted himbecause of his membership in and activities in behalf of theS.W. 0. C. When the Board had completed the presentation ofthe evidence with respect to the allegations in the complaint con-cerning Goddard's discharge, the Trial Examiner, on the respond-ent'smotion, dismissed the allegations.No exception to this actionwas taken by the S. W. 0. C.We have reviewed the evidence andfind the Trial Examiner's ruling correct.The ruling is herebyaffirmed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A and B above, occurring in connection with the operations ofthe respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYWe have found that the respondent, by the circulation of its letterof January 22, 1937, has interfered with, restrained, and coerced its17A further indication of the respondent's desire that the Association endure is thesolicitation of membership in the Association by Gang Leader Lawrence, whom we havefound to occupy a supervisory position.While we would not regard this instance ofsolicitation as of great weight in the absence of other indications of the respondent'sfavoritism for the Association, It is of some significance under the circumstances presenthere.is Roland Goddard is not to be confused with one of the superintendents,P. S. Goddard. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in their right to self-organization.Accordingly, we shallorder the respondent to cease and desist from such practices.Wehave found that the respondent has dominated and interfered withthe formation and administration of the Association and has con-tributed support to it.In order to effectuate the policies of the Actand free the employees of the respondent from such domination andinterference, and the effects thereof, which constitute a continuingobstacle to the exercise by the employees of rights guaranteed bythe Act, we shall order the respondent to withdraw all recognitionfrom the Association, to disestablish it as a representative of theemployees for the purposes of collective bargaining, and to ceasegiving effect to the contract with the Association.The respondentwill, in addition, be ordered to cease and desist from dominating andinterfering with the formation and administration of and contribut-ing support to the Association or any other labor organization.Thisaction, together with the posting of appropriate notices, is necessaryto afford the employees a free opportunity, which has never beentheirs, to follow their own desires as to organization, whatever theymay be.Upon the basis of the foregoing findings of fact and the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee and Roebling EmployeesAssociation, Inc., are labor organizations, within the meaning ofSection 2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The respondent has dominated and interfered with the forma-tion and administration of Roebling Employees Association, Inc.,and it has contributed support thereto, within the meaning of Section8 (2) of the Act.4.The respondent has not discriminated in regard to the tenureof employment of Roland Goddard within the meaning of Section8 (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders that JOHNA.ROEBLING'S'SONS COMPANY503the respondent, John A. Roebling's Sons Company, Trenton, NewJersey, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Roebling Employees' Association, Inc., or with the forma-tion or administration of any other labor organization of its em-ployees, or contributing support to said Roebling Employees' Asso-ciation, Inc., or to any other labor organization of its employees;(b) In any manner giving effect to its contract, heretofore de-scribed, with Roebling Employees' Association, Inc., to any renewalthereof, or to any successor contract it may have entered into withsaid Roebling Employees' Association, Inc., in respect to rates ofpay, wages, hours of employment, or other conditions of employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all 'recognition from Roebling Employees' Asso-ciation, Inc., as a representative of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes;wages, rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish Roebling Employees' Asso-ciation, Inc., as such representative;(b) Immediately post notices in conspicuous places at its Trentonand Roebling, New Jersey, plants, and maintain them for a period ofat least sixty (60) consecutive days, stating that the respondent willcease and desist in the manner set forth in Section 1 (a), (b), and(c) and that it will take the affirmative action set forth in Section 2(a) of this Order;(c)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (a) of theNational Labor Relations Act.247384-40-vol. 17-33